DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4,18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites a statement of the alkaline strength of the basic aqueous solution, but fails to further limit structural elements of the air purification device of claim 1.  Claim 18 recites a statement of the type of contaminated air, but fails to further limit structural elements of the air purification device of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Porshnev et al(7160521) taken together with Aoyagi et al(2002/0148562).
	Porshnev et al teaches an air purification device comprising a reactor(50 in figure 1) having a hollow shape and extending in one direction, a discharge plasma generator comprising a first electrode(14) positioned near an outer wall of the reactor and a second electrode (16) inside the reactor, wherein the discharge plasma generator is configured to generate a discharge plasma(within plasma cell (35) through activation of voltage source(18)) in a discharge region, a plurality of scrubbing beads in a scrubbing cell(30), a liquid supplier(spray nozzles 32 and 33) which supplies a liquid into the reactor, and a liquid recoverer(with spent fluid outlet (37)) which recovers the liquid discharged from the reactor.   Porshnev is silent as to a plurality of dielectric particles disposed on a packed bed of the reactor.  Aoyagi et al teaches in figure 2B an air purification device including a reactor(1) having an inlet for a VOC gas,  an electrode (5) disposed on an outer wall of the reactor, a second electrode(6) disposed inside the reactor, the reactor providing a plasma generating space, and a plurality of dielectric particles(10;  para 0048 and 0049) disposed on a packed bed of the reactor.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of dielectric particles disposed on a 
	Porshnev et al taken together with Aoyagi et al further teaches wherein the liquid comprises water(column 5 lines 18-19).  Porshnev et al taken together with Aoyagi et al further teaches wherein the liquid comprises a basic aqueous solution(noting a scrubbing solution disclosed, wherein basic aqueous solution is common for a scrubbing solution ).  Porshnev et al taken together with Aoyagi et al further teaches wherein the liquid is an aqueous sodium hydroxide solution having a molar concentration equal to or more than about 2 mmol/L and equal to or less than 20 mmol/L.  Porshnev et al taken together with Aoyagi et al further teaches a pump(401 in figure 12A of Porshnev et al) which generates a pressure for delivering the liquid stored in the liquid recoverer to the liquid supplier.  Porshnev et al taken together with Aoyagi et al further teaches wherein a porosity in the packed bed is more than about 0 % and equal to or less than about 60%( noting the diameter of the dielectric particle of the packed bed of Aoyagi et al is stated as an example to be 3mm(para 0056), wherein a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
February 2, 2022